This is a claim for the sum of $155.68 for mileage of claimant, for the return from Yew York in August, 1916, of James Fulton, a fugitive from justice, who had been charged, in Cook County, Illinois, with the crime of larceny as bailee. The claim is verified by affidavit and is certified to by the County Judge of Cook County, as required by law. The expenses were incurred in 1916 in August and should have been filed within the Statute of Limitation. We can see no good reason why, at this late date, some eight years after the services were rendered, the claimant had not filed his expense account and had it acted upon by this Court. It is more than five years since the claimant’s cause of action accrued and the State of Illinois has interposed a plea of the Statute of Limitation. Bule IS of the rules of this Court is as follows: If it appears on the face of declaration that the claim is barred by the Statute of Limitations the same may he dismissed. Tihe plea of the Statute of Limitations having been interposed, it is the opinion of the Court that the claim is barred by the Statute of Limitations, and the claimant is not entitled to an award. His claim is therefore denied.